IN THE COURT OF APPEALS OF TENNESSEE
                                AT KNOXVILLE


                      CATHY L. McGOWIN v. JOHN D. McGOWIN

                               Circuit Court for Jefferson County
                         No. 2181611    Hon. Ben W. Hooper, II., Judge


                No. E2012-01091-COA-R3-CV-FILED-SEPTEMBER 18, 2012




                   Tenn. R. App. P.3 Appeal as of Right; Appeal Dismissed.


H ERSCHEL P ICKENS F RANKS, P.J., D. M ICHAEL S WINEY, J., and J OHN W. M CC LARTY, J.


Jerold Lance Becker, Knoxville, Tennessee, for the appellant, John D. McGowin.

Rebecca Denise Slone, Dandridge, Tennessee, for the appellee, Cathy L. McGowin.


                                    MEMORANDUM OPINION 1

        In this appeal, a show cause order was entered in this case on August 28, 2012,
directing counsel for the appellant to show cause why this appeal should not be dismissed for
lack of jurisdiction. Appellant has responded to the show cause order in a response that does


        1
            The Court of Appeals' Rules provide:

                   Rule 10. Memorandum Opinion

                (b) This Court, with the concurrence of all judges participating in the case, may affirm,
reverse or modify the actions of the trial court by memorandum opinion when a formal opinion would have
no precedential value. When a case is decided by memorandum opinion it shall be designated
"MEMORANDUM OPINION," shall not be published, and shall not be cited or relied on for any reason in
any unrelated case.
not provide an explanation that cures the defect of the late-filed Notice of Appeal.

       An untimely notice of appeal deprives this Court of jurisdiction. See, Tenn. R. App.
P. 2: Tenn. R. App. P. 4(a); also see, Cobb v. Beier, 944 S.W.2d 343, 344 n.2 (Tenn. 1997).

       It is therefore Ordered and Adjudged that this appeal be and hereby is dismissed. The
costs of the appeal are assessed to John D. McGowin.




                                                  PER CURIAM




                                            -2-